Case 2:18-cv-09491-FMO-AS Document 20-2 Filed 01/24/19 Page 1 of 2 Page ID #:104




                         EXHIBIT B 
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                              
                         EXHIBIT B 
                                       AMS
       Case 2:18-cv-09491-FMO-AS Document 20-2 Filed 01/24/19 Page 2 of 2 Page ID #:105


                      IRONCLAD   PERFORMANCE      WEAR




             Number




AMS             Number                                                                                     32500    PM
P0 Number                                                                                           CALL
             P0                   MRD12302015                                                       CALL
                                               32000    PM                                                 GLOBAL
BOL                                                                        BOL
FOB

                                                                    End
                  Number                                                     P0 Number

                                                                    P0
                                                                           Number
   Number




        By
Name                                           GLOBAL               Name                                   GLOBAL




                                        BROWN     STREET
                                  DALLAS
                                  TX                                                          CA


                                  USA                                                         USA




                                               Number                               Number
                                                             CALL
              32200      PM                                  CALL                    GLOBAL
                                                             CALL
                                                             CALL
                                                             CALL
                                                             CALL


       Number                           Name


KRC5Q-03-M



                                                             XXL
KRC5Q-07-XXXL                                                XXXL
